Citation Nr: 1021016	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from June 2, 2004?

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disorders.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In November 2008, the Board remanded this case for additional 
development.  It has since returned to the Board.  


FINDINGS OF FACT

1.  For the period from June 2, 2004 to September 20, 2009, 
the Veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  For the period beginning September 21, 2009, the 
Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as impaired impulse control, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships.  

3.  The Veteran's last employment ended September 5, 2004.  
Prior to September 21, 2009, the Veteran did not meet the 
schedular requirements for individual unemployability and 
extraschedular consideration was not warranted prior to 
September 21, 2009.  

4.  Considering the increases granted herein, the schedular 
requirements for individual unemployability are met from 
September 21, 2009.  

5.  Resolving reasonable doubt in the Veteran's favor, he is 
unemployable due to his service-connected PTSD and diabetes.  




CONCLUSIONS OF LAW

1.  For the period from June 2, 2004 to September 20, 2009, 
the criteria for a schedular 50 percent evaluation, and no 
more, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).
 
2.  For the period beginning September 21, 2009, the criteria 
for a schedular 70 percent evaluation, and no more, for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for a total disability evaluation based on 
individual unemployability are met effective September 21, 
2009; the criteria are not met prior to this date.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned for PTSD, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met with regard to that 
issue.  VA has also satisfied its duty to notify regarding 
the claim for a total disability evaluation based on 
individual unemployability.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was 
provided notice how disability ratings and effective dates 
are determined.  The claims were most recently adjudicated in 
the March 2010 supplemental statement of the case.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claims.  

In November 2008, the Board directed that the RO schedule the 
Veteran for a social and industrial survey and for 
examinations with a psychiatrist and endocrinologist to 
evaluate his service-connected disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In Dyment v. West, 13 
Vet. App. 141 (1999), the Court found that it is substantial 
compliance with remand orders that is required in order to 
meet the obligations of Stegall.

The Veteran was provided VA psychiatric examinations in May 
2006 and September 2009, and a social and industrial survey 
was conducted in October 2009.  These appear adequate for 
rating purposes.  

The Veteran did not undergo an examination to evaluate the 
severity of his diabetes.  Notwithstanding, an endocrinology 
expert medical review was conducted.  The examiner indicated 
that she reviewed the entire claims file and that the 
information available provided enough data to answer the 
questions asked.  The examiner discussed in detail the 
relevant medical information and provided an opinion 
regarding employability supported by adequate rationale.  On 
review, the medical opinion is sufficient and the Board finds 
that the RO substantially complied with the Remand 
directives.  As such, additional VA examination is not 
required.  Dyment.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  

II. Factual Background

Information from the Veteran's former employer indicates that 
he last worked in September 2004 as a security guard.  He was 
discharged after using all of his family medical leave and 
vacation time.  

Records from the Social Security Administration show that the 
Veteran was awarded benefits based on disability beginning in 
September 2004.  The primary diagnosis was an anxiety 
disorder and secondary diagnosis was essential hypertension.  

In September 2004, the Veteran underwent a private 
psychiatric evaluation.  The Veteran reported chronic, severe 
PTSD symptoms including intrusive thoughts, frequent 
nightmares, distress at exposure to triggers, avoidance of 
conversations regarding past service, anhedonia, estrangement 
and detachment from others, a restricted affect, severe sleep 
disturbance, irritability and anger outbursts, concentration 
and memory problems, hypervigilance, and exaggerated startle 
response.  The Veteran endorsed depressive symptoms and 
frequent panic attacks.  He also reported auditory and visual 
illusions and hallucinations.  He reported frequently hearing 
his name called, hearing noises, and seeing shadows, figures, 
or movement in his peripheral vision.  He reported that he 
had to stop work because of worsening PTSD symptoms.  On 
mental status examination, the Veteran was cooperative with 
normal dress and speech.  His mood was anxious and depressed, 
and his affect was restricted.  His thought process was 
linear, but there were no current hallucinations or delusions 
during the brief interview.  There was no current active 
suicidal or homicidal ideation.  Judgment and insight were 
fair.  A Global Assessment of Functioning score of 30 was 
assigned.  The physician indicated that because of the 
Veteran's PTSD, he was unable to sustain social and work 
relationships and was considered permanently and totally 
disabled and unemployable.  Wellbutrin and Seroquel were 
started.  

Private records dated in December 2004 indicate some slight 
improvement from Wellbutrin.  The Veteran reported that many 
anxiety symptoms persisted.  

In April 2005, the Veteran underwent a psychiatric evaluation 
in connection with his Social Security claim.  The Axis I 
diagnosis was PTSD and alcohol abuse in remission.  Global 
assessment of functioning scores were reported as 64 in the 
past year and 60 at present.  The examiner noted that the 
Veteran continued with outpatient therapy and was taking a 
combination of medications.  He continued to have some sleep 
pattern disturbance, anxiety, and intermittent episodes of 
depression.  The Veteran was aware of tension and anxiety in 
the presence of others, and he tended to isolate; however, he 
was able to attend church activities twice a week.  He was 
able to understand, retain and follow directions and was able 
to perform simple repetitive tasks.  His ability to relate to 
fellow coworkers and supervisors was not significantly 
compromised.  The Veteran's ability to tolerate stress and 
pressures associated with day-to-day work was associated with 
ongoing anxiety, difficulty in completing tasks for an 
extended period of time, and feelings of frustration 
associated with work activities.  

The Veteran underwent an initial VA PTSD examination in May 
2006.  The claims file was reviewed prior to the examination.  
The Veteran reported various subjective symptoms including 
sleep disturbance, anxiety, difficulty with crowds, and 
having a short temper.  He denied panic attacks.  He was 
seeing a private psychiatrist every three months and taking 
medication.  The Veteran was not currently working and stated 
that his private psychiatrist took him out of work due to his 
psychotic symptoms.  He denied having friends and stated that 
he interacted mainly with his family.  He reported frequently 
visiting his mother and going to church.  On mental status 
evaluation, the Veteran was alert and cooperative.  His mood 
was calm and affect was appropriate.  He reported nightmares 
and intrusive thoughts, but had no homicidal or suicidal 
ideations or intent.  There was no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented times three and memory appeared good.  Insight and 
judgment appeared adequate.  A global assessment of 
functioning score of 50 was assigned.  

Information in the claims file indicates that the Veteran 
switched his psychiatric care from a private provider to VA 
in approximately November 2007.  On mental health 
consultation in December 2007, the Veteran reported chronic 
poor sleep and weekly nightmares.  He also reported avoiding 
crowds, mild mood dysphoria, irritability over minor things, 
anger outbursts, and decreased concentration.  On mental 
status examination the appellant's mood was mildly anxious 
with congruent effect.  Speech was normal and thoughts were 
logical and goal-directed.  There were no audio or visual 
hallucinations.  A global assessment of functioning score of 
62 was reported. 

Subsequent records indicate that the Veteran participated in 
group therapy and was followed for medication management.  In 
March 2008, the Veteran reported that his condition was up 
and down.  He denied feeling depressed.  He was still having 
some outbursts on and off toward his wife, but was no longer 
breaking objects.  On medication follow up in December 2008, 
the Veteran reported that he was doing fairly well; however, 
he reported a major temper outburst where he "lost it" and 
went after his son.  He admitted to a short temper, and sleep 
reportedly remained impaired but the appellant denied feeling 
depressed.  Medications were increased.  A note dated in 
February 2009 indicates that the Veteran called the day prior 
and felt that he was about to explode.  On arrival the 
following morning, the Veteran said he felt better.  
Clonazepam was added for anxiety that the Veteran said was 
getting worse.  

During a May 2009 medication follow-up the Veteran reported 
that he was doing fairly well.  He remained anxious and 
jittery, but was sleeping better with no recent nightmares.  
He denied feeling depressed, suicidal and homicidal thoughts, 
as well as hallucinations.  

The Veteran most recently underwent a VA psychiatric 
examination on September 21, 2009.  The Veteran reported 
attending a 16-week group therapy session from January 
through April 2008 and was currently being followed for 
psychiatry medication management.  He continued to experience 
symptoms related to PTSD on a daily or near-daily basis.  
Negative thoughts predominated and he was prone to episodic 
irritability.  He expressed a fear of being in crowds and 
being closed in.  He reported general sleep problems, as well 
as nightmares a few times weekly.  He took various 
medications and overall they were helpful with anxiety and 
anger management.  The examiner discussed several documented 
episodes of poor impulse control primarily involving family 
members.  For example, the Veteran threw a brick at his son 
and punched a hole in the wall arguing with another child.  
He reported punching a hole in the wall of his mother's home, 
having limited social interaction, and his wife reported that 
he had been increasingly more difficult to deal with.  The 
examiner stated that psychosocial functioning appeared to 
have deteriorated since the last rating, most notably in the 
realm of social/interpersonal relationships.  Mental status 
examination was remarkable for poor frustration tolerance, a 
highly irritable mood, moderate to severe anxiety, severe 
impaired impulse control, and moderate to severe sleep 
impairment.  A global assessment of functioning score of 43 
was assigned.  

The examiner opined that the Veteran's condition had worsened 
since his initial PTSD evaluation in May 2006.  He stated 
that these circumstances had caused significant social and 
occupational functioning impairments, most notably in 
difficulty adapting to stressful circumstances such as in a 
work setting and in impaired impulse control.  He noted that 
the Veteran was not deemed completely unemployable by virtue 
of his PTSD, but in practical terms, the impact and 
manifestations of PTSD severely limited employment 
opportunities.  

A social and industrial survey was conducted in October 2009.  
The Veteran was interviewed individually and with his wife.  
Grooming was described as adequate.  The Veteran's reality 
testing was good and he was able to communicate information 
without any problem.  Cognitive functioning revealed some 
memory problems in that he could not recall dates of 
employment or earnings for most of his prior jobs.  The 
Veteran admitted that his temper was a problem in his current 
marriage and his wife reported that his temper was getting 
worse and he could not tolerate even minor stresses or 
frustrations.  Violence in the household was noted.  The 
Veteran reported that he only socialized with family members.  
He reported spending the day at home watching TV, doing yard 
work, or visiting his mother.  He sometimes attended sporting 
events if his children were involved.  He went to church 
every Sunday but was not involved in any church activities.  
A global assessment of functioning score of 38-40 was 
assigned indicating a major impairment in mood, social, 
occupational, and family functioning.

Regarding the impact of the Veteran's PTSD on occupational 
functioning, the examiner indicated that he had been 
unemployed since 2004 because his stress level was high 
enough to negatively impact his physical and emotional health 
and was advised to stop working.  The examiner cited to the 
Veteran's Social Security decision wherein the administrative 
law judge stated:

The evidence in this case shows that the 
claimant's documented mental limitations 
result in deficits which would preclude 
the performance of competitive 
remunerative work requiring the ability 
to understand, carry out and remember 
instructions; use judgment in making work 
related decisions, respond appropriately 
to supervisors, co-workers and work 
situations; and deal with changes in a 
routine work setting.

Regarding social impairment, the examiner indicated that the 
Veteran reported difficulty trusting others, socializing only 
with family members, having difficulty in relationships with 
co-workers and not engaging in social activities for the 
prior several years.  The Veteran's wife indicated that he 
did not have any friends and spent time only with family 
members.  

An endocrinology expert medical review was conducted in 
November 2009.  The examiner discussed the relevant medical 
evidence in detail and stated the following:

This patient has very well controlled 
type 2 diabetes mellitus, without 
documented evidence of microvascular or 
macrovascular complications.  This 
condition is currently treated with a low 
dose of metformin, a medication which is 
most unlikely to cause problems with 
hypoglycemia.  Thus in my opinion, his 
service-connected diagnosis of diabetes 
mellitus does not render him 
unemployable.  

III. Analysis

In May 2006, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation from June 2, 2004.  The 
Veteran disagreed with the evaluation and subsequently 
perfected this appeal.  In December 2006, the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  The Veteran also perfected an appeal of 
this issue.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his PTSD.  In his 
June 2006 notice of disagreement and March 2010 response to 
the supplemental statement of the case, the Veteran argued 
that there were only two possible ratings in his case: (1) a 
70 percent rating for PTSD and unemployability; or (2) a 
schedular 100 percent rating.  In support of his contentions, 
the Veteran referenced the assigned global assessment of 
functioning scores and his receipt of Social Security 
benefits.

PTSD evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental 
Disorders as follows: a 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the global assessment of functioning scores 
assigned, the Board notes that the global assessment of 
functioning scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness. Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The Board is cognizant that a global assessment of 
functioning score is not determinative by itself.

On review, the Board finds that increased schedular 
evaluations are warranted for PTSD.  Specifically, a 50 
percent evaluation from June 2, 2004; and a 70 percent 
evaluation from September 21, 2009.  Fenderson.  

        i. For the period from June 2, 2004 to September 20, 
2009

At the outset, the Board acknowledges the disparity in the 
level of disability shown on the September 2004 private 
evaluation versus that shown on the April 2005 Social 
Security evaluation and May 2006 VA examination.  As noted, 
the private examiner indicated the Veteran was unable to 
sustain social and work relationships and was considered 
permanently and totally disabled.  The Board notes that 
global assessment of functioning score assigned during the 
period from June 2, 2004 to September 20, 2009 vary widely 
and suggest impairment ranging from some difficulty in social 
and occupational functioning to an inability to function.  

The Board has considered the private examiner's statement and 
assigned global assessment of functioning score, but it is 
not supported by the overall evidence of record.  The mental 
status examination in September 2004 was described as brief 
and did not show findings suggesting total disability or a 
complete inability to function.  Regarding the Veteran's 
reports of psychotic symptoms, such as auditory and visual 
hallucinations, these are not supported by findings on mental 
status examinations.  Additionally, outpatient records 
indicate the Veteran was able to attend church and maintain 
some level of relationships, to include with his mother, 
wife, and children.  A February 2006 note indicates that he 
was seen for complaints related to his voice.  He reported 
that he sang in the choir, was a deacon in the church, and 
"likes to talk a lot."  He often preached to at least 30 
people.  Private medical records dated in December 2006 and 
March 2007 indicate that the Veteran socialized with friends 
and family frequently.  An April 2008 VA note indicates that 
the Veteran coached teen sports and spent time with friends 
playing card games.  Having noted this, the Board 
acknowledges that outpatient records also suggest some 
difficulties and conflict, especially with family 
relationships.  

In considering the probative evidence, the Board finds that 
the Veteran's disability picture for the period from June 2, 
2004 to September 20, 2009 more nearly approximates the 
criteria for a 50 percent evaluation.  That is, his PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Evidence of record shows chronic sleep 
disturbances, anxiety, and some impairment in interpersonal 
interactions.  

The Board has considered whether a higher evaluation is 
warranted during this time period but does not find the 
overall disability picture consistent with a 70 percent 
evaluation.  In making this determination, the Board 
acknowledges the evidence suggesting that the Veteran had 
some impaired impulse control and some difficulty in adapting 
to stressful circumstances such as work.  It does not, 
however, show suicidal ideation, obsessional rituals, near-
continuous panic or depression affecting the ability to 
function appropriately and effectively, spatial 
disorientation, or neglect of personal appearance.  

        

ii. For the period beginning September 21, 2009

Regarding the effects of PTSD on social and occupational 
functioning, the September 2009 VA examiner stated that based 
on the findings discussed in his report, the signs and 
symptoms related to the Veteran's PTSD resulted in 
deficiencies in most areas: work, family relations, judgment, 
thinking, and mood.  This is corroborated by information on 
the October 2009 social and industrial survey.  The 
examiners' findings suggest a disability picture consistent 
with a 70 percent evaluation and on review, the Board agrees.  
Thus, a 70 percent evaluation is warranted effective 
September 21, 2009, the date of VA examination.  

The Veteran's disability picture, however, does not meet or 
more nearly approximate the criteria for a 100 percent 
schedular evaluation.  That is, the evidence does not show 
gross impairment in thought processes, persistent psychotic 
or other grossly inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or significant memory loss.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
PTSD reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluation is required.  Id.

TDIU

In his VA Form 21-8940, application for Increased 
Compensation Based on Unemployability, the Veteran reported 
that he last worked as a security guard and left his job 
because of disability.  He indicated that he could not 
maintain substantially gainful employment due to his PTSD.  
He reported completing three years of college.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
provided that, if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service- connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a). 38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

With consideration of the increased ratings granted herein, 
the Veteran's service-connected disabilities are PTSD 
(evaluated as 50 percent disabling from June 2, 2004; and 70 
percent from September 21, 2009); and diabetes mellitus 
(evaluated as 10 percent disabling from March 12, 2001; and 
20 percent from March 1, 2006).  With these ratings, the 
appellant does not meet the schedular requirements for a 
total disability evaluation based on individual 
unemployability prior to September 21, 2009.  See 38 C.F.R. 
§§ 4.16, 4.25 (2009).  

The September 2009 examiner indicated that the Veteran was 
not unemployable due to PTSD but that in practical terms, it 
severely limited the employment opportunities available to 
him.  The VA endocrinologist found that the Veteran was not 
unemployable due to his diabetes.  Notwithstanding, 
considering both PTSD and diabetes, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that a total 
disability evaluation based on individual unemployability is 
warranted as of September 21, 2009.  

Prior to September 21, 2009, the Veteran did not meet the 
schedular criteria under 38 C.F.R. § 4.16(a) and the evidence 
of record did not establish that the Veteran was unemployable 
solely due to service-connected disabilities.  The Board has 
considered the September 2004 private examiner's statement 
regarding total disability and unemployability, but as 
discussed above, the Board does not find this level of 
impairment supported by the overall evidence.  

The Board also acknowledges the Veteran's reports that he had 
to stop working due to psychiatric symptoms.  These 
statements are not necessarily supported by evidence of 
record.  

For example, the Social Security Administration found the 
Veteran disabled as of September 2004 due to anxiety and 
hypertension.  On a form titled "Claimant's Recent Medical 
Treatment", the Veteran reported that he had PTSD, diabetes, 
high blood pressure, extreme sensitivity to light, and polyps 
in his throat and that the cumulative effect left him unable 
to work.  The Social Security Administration decision notes 
that at his hearing, the Veteran testified that he stopped 
working in part, because of elevated blood pressure, not due 
to posttraumatic stress disorder and diabetes mellitus.  

Finally, VA's criteria for determining total disability are 
not the same as that of the Social Security Administration.  
Thus referral for extraschedular evaluation for the period 
prior to September 21, 2009 is not warranted.  


ORDER

For the period from June 2, 2004 to September 20, 2009, a 50 
percent evaluation for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

For the period beginning on September 21, 2009, a 70 percent 
evaluation for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to a total disability rating based on individual 
unemployability is granted effective September 21, 2009, 
subject to the laws and regulations governing the award of 
monetary benefits; the benefit is denied prior to September 
21, 2009. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


